POPE, Justice.
L. A. Wimer sued William Olan Green for personal injuries and defendant, using that name, filed a plea of privilege. Green appeals on the single point that the plaintiff failed to identify him as the defendant who drove the car which struck plaintiff. Defendant’s argument is that some of the plaintiff’s proof on the venue hearing was that the defendant was Olan W. Green, rather than William Olan Green. Plaintiff testified that he knew the defendant who struck him, that his true name was William Olan Green, but that he sometimes used the name of Olan W. Green. Identity was established, as found by the trial court.
The judgment is affirmed.